 



Exhibit 10.21
December 15, 2006
David W. Anstice
Dear David:
     This letter agreement (“Agreement”) will confirm our discussions and sets
forth the arrangements that have been made concerning your employment status
with Merck & Co., Inc. (“Merck” or the “Company”). We have agreed as follows:
1. Employment Status.
     (a) Job Assignment. Effective September 15, 2006, you were appointed to the
newly created position of Executive Vice President, Strategic Initiatives,
reporting to me (“New Assignment”). In the New Assignment, you will serve on
Executive Committee and will continue as an “officer” as defined in
Rule 16a-1(f) under the Securities Exchange Act of 1934.
     (b) Job Duties. Your duties in your New Assignment will include:
(i) functioning as the primary sustaining sponsor to the Company’s End-to-End
and Global Support Function initiatives, with full accountability for the
successful realization of these two elements of the Company’s Plan to Win;
(ii) helping to refine the Company’s strategic direction in key pharmaceutical
emerging markets (in particular, China and India); (iii) serving as a member of
the Human Health Operating Committee and the Research Strategic Review
Committee; (iv) assisting your successors in their transitions to your former
roles of President, Asia Pacific Human Health and leader of the Merck/Schering
Plough Joint Venture, as necessary; and (v) performing such other duties as may
be assigned me. You agree to devote your full business time, attention and best
efforts and abilities in the performance of your duties and will not, without
the consent of the Company, serve as an employee, director or consultant or
other independent contractor to or in respect to any business other than the
Company and its affiliates.
     (c) Compensation and Benefits. While employed in the New Assignment, you
will remain eligible for salary increases, bonus (subject to Section 1(d)) and
long-term incentives. You will continue to be eligible to participate in the
Company’s employee benefit plans and programs, as they may be amended from time
to time, on the same terms and conditions applicable to Company employees at
your grade level.
     (d) Bonus. You will be eligible for an award under the Company’s Executive
Incentive Plan (“EIP”), or, in certain cases an amount in lieu of such an award,
as follows: (i) for performance year 2006, unless your employment is terminated
for Cause (as defined in Section 2(a)), the Company agrees to grant to you an
EIP award (or an amount in lieu of such award should your employment ends prior
to the payout of such award) in an amount no less than the amount of the EIP
award paid to you for performance year 2005, which amount will be payable in
2007 at such time when EIP awards are generally paid to other employees;
(ii) for any calendar year subsequent to 2006 during which you are employed for
the entire calendar year (i.e., through the close of business on December 31),
you will be eligible for an EIP award determined in accordance with the manner
in which the Company makes such determinations for employees at your level,
including, without limitation, the Company’s performance, your division’s
performance and the scope, impact and complexity of your individual
contributions, which award (if any)



--------------------------------------------------------------------------------



 



Page 2 of 9

and will be payable in the calendar year following the performance year in
question at such time as EIP awards are generally paid to other employees; and
(iii) for the Severance Year (as defined in Section 2(c)), if any, you will be
entitled to an amount in lieu of an EIP award in accordance with Section 4(b).
     (e) No Separation. You agree that your appointment to the New Assignment is
not a “Separation from Service” within the meaning of the Company’s Separation
Benefits Plan for Non-Union Employees.
     (f) Length of Assignment. Your employment will continue to be on an “at
will” basis, which means that either you or the Company may terminate the
employment relationship at any time, with or without notice, for any lawful
reason.
2. Definitions.
     (a) Big Pharmaceutical Competitor. The term “Big Pharmaceutical Competitor”
means any of the following companies as well as their parents, subsidiaries,
affiliates, joint ventures and successors: Abbott Laboratories, Amgen,
AstraZeneca, Bristol Myers Squibb, Glaxo Smith Kline, Genentech, Johnson &
Johnson, Eli Lilly, Novartis/Chiron, Pfizer, Roche/Hoffmann-La Roche,
Sanofi/Aventis, Schering Plough and Wyeth.
     (b) Cause. The term “Cause” means your (i) intentional or repeated failure
or refusal to perform reasonably assigned duties, (ii) dishonesty, willful
misconduct, gross insubordination or gross negligence in the performance of your
duties, (iii) involvement in a transaction in connection with the performance of
the your duties to the Company or any of its affiliates which transaction is
adverse to the interests of the Company or any of its affiliates and which is
engaged in for personal profit, (iv) willful violation of any law, rule or
regulation in connection with the performance of your duties (other than traffic
violations or similar minor offenses), (v) indictment, conviction or plea of no
contest with respect to (x) any felony or (y) other crime involving moral
turpitude (whether or not a felony), (vi) action or inaction materially
adversely affecting the reputation of the Company or any of its affiliates or
(vii) breach of the covenants contained in Section 8 of this Agreement or breach
of any other agreement to which you and the Company are parties.
     (c) Competitor. The term “Competitor” means any person, company or other
entity that (i) discovers, develops, markets or sells pharmaceutical or
biological products or vaccines anywhere in the world; and (ii) is not a Big
Pharmaceutical Competitor.
     (d) Severance Event. The term “Severance Event” means any cessation of your
employment at the Company, whether as a result of a decision by you or a
decision by the Company, except that a “Severance Event” does not occur if the
cessation of your employment occurs as the result of (i) a decision by the
Company to terminate your employment for Cause; (ii) a decision by you to leave
employment with the Company in the presence of circumstances that would have
supported a decision by the Company to terminate your employment for Cause; or
(iii) an employment termination that entitles you to receive severance benefits
under the Merck & Co., Inc. Change in Control Separation Benefits Plan as in
effect from time to time.
     (e) Severance Year. The term “Severance Year” means that calendar year (if
any) during which a Severance Event occurs.
3. Consideration. You acknowledge that in exchange for your agreement to accept
and abide by the terms of this Agreement you are receiving benefits which are
being provided to you solely pursuant to this Agreement and to which you
otherwise would not be entitled. Specifically, (a) in consideration of



--------------------------------------------------------------------------------



 



Page 3 of 9

your initial execution, the Company has agreed to offer to you the New
Assignment, a guaranteed EIP award (or amount in lieu of such award) as set
forth in Section 1(d) and other terms of this Agreement; and (b) in
consideration of your re-execution of this Agreement, the Company is providing
you with the Severance Benefits as set forth in Section 4 and other terms of
this Agreement.
4. Severance Benefits. In consideration of your Agreement to accept and abide by
the terms of this Agreement, the Company will provide you with the following
benefits (“Severance Benefits”) on the condition that your employment ends as
the result of a Severance Event (as defined in Section 2(b)) and on the further
condition that, upon presentation by the Company after a Severance Event, you
re-affirm your acceptance of this Agreement by re-executing this Agreement
within the time period set forth in Section 20 and by not subsequently revoking
that acceptance:
     (a) Severance Pay. Subject to Section 5(b), you will receive severance pay
in the form of continued monthly salary payments, minus applicable deductions
and withholdings, for a period beginning on the day after a Severance Event and
ending on the earlier of: (i) that date which is eighteen months after a
Severance Event; (ii) July 31, 2013; or (iii) your breach of any of the
conditions set forth in Section 8.
     (b) Severance Year Bonus. Subject to Section 5(b), you will be entitled to
payment of an amount in lieu of an EIP award should your employment end in a
Severance Year, which amount will be equal to the product obtained by
multiplying the amount of your EIP award for the performance year immediately
preceding the Severance Year times a fraction the numerator of which is the
number of complete months of service provided by you in the Severance Year
(i.e., the number of complete months worked by you in the Severance Year
immediately preceding the Severance Event) and the denominator of which is 12.
The amount (if any) payable in accordance with this Section 4(b) will be payable
in the calendar year following the Severance Year at such time as EIP awards are
generally paid to other employees. Notwithstanding anything to the contrary
above, this Section 4(b) will not apply should a Severance Year occur in
calendar year 2006. In such case, the amount (if any) payable in lieu of an EIP
award will be as set forth in Section 1(d)(i).
     (c) Financial Counseling. You will be eligible to continue to participate
in the Company’s Executive Financial Services Program for the balance of a
Severance Year at the then current level established for Executive Committee
members from time to time (currently, reimbursement up to $10,000 per calendar
year). In addition, the Company will provide you with reimbursement for tax
counseling, if required, relative to your tax obligations, if any, under the
laws of any country for a period commencing on January 1st of the calendar year
immediately following the Severance Year and ending on December 31st of the
third calendar year following the Severance Year. The total cost of such
tax/financial counseling payable by Merck under this Section 4(c) will not
exceed $75,000.
     (d) Relocation Benefits. If you decide to relocate your primary residence
outside the United States, then Merck, in accordance with Company policy, will
provide one-way return trip airfare and temporary living for a maximum of sixty
days for you and your accompanying dependents; will ship your household goods to
the point of some other mutually agreed upon area; and will consider you
eligible for home sale assistance, with buyout, under the Company’s then current
Relocation Policy, provided that your relocation is completed prior to the
two-year anniversary of a Severance Event, and provided further that Merck’s
payment(s) for these benefits will be reduced by any relocation
reimbursement/expenses (for the same move) you may be entitled to by arrangement
with another employer. You understand and agree that your eligibility for the
benefits of this Section 4(d) is contingent on your compliance with the
procedures of the then current Company Relocation Policy and other related
Company policies.



--------------------------------------------------------------------------------



 



Page 4 of 9

5. Payments.
     (a) Generally. All severance payments made pursuant to Section 4(a) of this
Agreement will be based on your then current base salary as of the time of a
Severance Event and are subject to applicable deductions and withholding.
Subject to Section 5(b), the severance payments pursuant to Section 4(a) will be
made by electronic transfer or by mail, in accordance with your normal manner of
payment, on or about the regularly scheduled paydays for Merck salaried
employees or within thirty (30) days after you have re-executed this Agreement
and the revocation period of Section 20 has elapsed, whichever is later.
     (b) Section 409 (A). Payments generally may not be made on account of
separation from service for six months following the termination of employment
of a “Specified Employee” as defined in Prop. Reg. Sec. 1.409A-1(i) or any
successor thereto, which in general includes the top 50 employees of a company
ranked by compensation. You are a “Specified Employee,” thus to the extent
required by Section 409A of the Internal Revenue Code of 1986, as amended, no
payments will be made to you prior to the first day of the sixth month following
termination of your employment. Instead, amounts that would otherwise have been
payable will be accumulated and paid, without interest, as soon as
administratively practicable following such six month period.
6. Other Benefits. Your entitlement to benefits under the Company’s pension,
health and welfare and other plans will be governed by the relevant plan
documents and/or Company policies. For avoidance of doubt, you acknowledge that
you are not and will not be eligible for severance benefits under the Company’s
current or any successor Separation Benefits Plan.
7. Release. In consideration of the promises of the Company as set forth in this
Agreement, and with the intent to be bound legally, you agree to irrevocably
RELEASE AND FOREVER DISCHARGE Merck & Co., Inc., together with its benefit
plans, subsidiaries, affiliates and joint ventures and their officers,
directors, employees, agents, predecessors, partners, successors, fiduciaries
and assigns (“Released Parties”) from and with respect to any manner of actions,
suits, debts, claims, demands whatsoever in law or equity arising out of or in
any way relating to your employment with the Company, your transfer to the New
Assignment or the cessation of your employment, or arising out of or in any way
relating to any transaction, occurrence, act or omission or any loss, damage or
injury occurring at any time up to and including the date and time on which you
sign this Agreement (“Claims”), including, but not limited to (a) any and all
Claims based upon any law, statute, ordinance, regulation, constitution or
executive order or based in contract, tort or common law or any other legal or
equitable theory of relief; (b) any and all Claims based on the Employee
Retirement Income Security Act of 1974; (c) any and all Claims arising under the
civil rights laws of any federal, state or local jurisdiction, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Americans with
Disabilities Act; Sections 503 and 504 of the Rehabilitation Act; the Family and
Medical Leave Act; the Age Discrimination in Employment Act; the Pennsylvania
Human Relations Act; and the New Jersey Law Against Discrimination; (d) any and
all Claims under any whistleblower laws or whistleblower provisions of other
laws including, but not limited to, the New Jersey Conscientious Employee
Protection Act; and (e) any and all Claims for counsel fees or costs.
     You understand that by signing this Agreement, you are waiving any and all
Claims against any and all Released Parties released by this Agreement to the
greatest extent allowable under law. Nothing in this paragraph shall be read as
a waiver of any vested rights in any savings or pension plan.



--------------------------------------------------------------------------------



 



Page 5 of 9

8. Conditions of Agreement.
     (a) Terms and Conditions. This Agreement is conditioned on your abiding by
all the terms and conditions of this Agreement and the terms and conditions set
forth in the Company’s Conditions of Employment Agreement, incorporated herein
by reference.
     (b) Confidentiality. You agree to hold the existence of this Agreement, the
terms and conditions of this Agreement, the circumstances surrounding your
employment with Merck (including, without limitation, your transfer to the New
Assignment) and the cessation thereof, in strict confidence and you agree not to
disclose, except as may be required by law or legal process, any such
information to any third party other than members of your immediate family, tax
authorities, tax consultants or legal advisors. You agree that, if you are
subjected to a subpoena or other court process or order requiring you to bear
witness on matters concerning your employment with or your knowledge about Merck
you shall contact the Company immediately unless notification is prohibited by
law or order of a court. Nothing in this provision shall be construed as
precluding you from cooperating with federal or state law enforcement or
regulatory agencies in connection with any lawful government inquiries.
     (c) Non Disparagement. You agree not to communicate negatively about or to
otherwise disparage Merck or its products or each and any of the Released
Parties in any way whatsoever.
     (d) Agreement Not to Compete. You agree that during your continued
employment at the Company and for a period of eighteen months after the
cessation of your employment at the Company, you will not conduct business in
competition with Merck. “Conduct business in competition with Merck,” means, for
purposes of this Agreement,
(i) to be, or become connected in any manner with, a Big Pharmaceutical
Competitor, directly or indirectly, as an individual or as a director, trustee,
officer or employee of, or debt or equity investor in, or consultant or other
independent contractor to, a Big Pharmaceutical Competitor, or through
ownership, management, operation or control of a person or entity that is a Big
Pharmaceutical Competitor; provided that in no event shall ownership of 1% or
less of the outstanding equity securities of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this subparagraph so long as you do not have, or
exercise, any rights to manage, operate or control the business of such issuer;
or
(ii) to be or become an employee, consultant or other independent contractor,
director, trustee, or officer of a Competitor, without the prior consent of
Merck’s General Counsel. Your request for consent must include the name of the
company for which you would like to work (or otherwise become associated), the
nature of your proposed employment, association or relationship with such
company, and any other information requested by the General Counsel. While the
decision whether to consent to a request made in accordance with this
subparagraph will be within the sole discretion of Merck’s General Counsel, such
consent will not be unreasonably withheld. No such consent will be effective
unless it is set forth in a signed, written communication from the General
Counsel to you.
     (e) Non Solicitation. You agree that during your continued employment at
the Company and for a period of eighteen months after the cessation of your
employment at the Company, you will not solicit, entice, persuade, induce or
otherwise attempt to influence any Merck Employee (as defined below) to leave
the employ of Merck, its subsidiaries, affiliates or joint ventures, by (i)
making initial contact with a Merck Employee for such purpose or engaging in
discussion with a Merck Employee about such purpose or result, (ii) causing any
other person to make initial contact with a Merck Employee for



--------------------------------------------------------------------------------



 



Page 6 of 9

the purpose of soliciting, enticing, persuading or inducing them to leave the
employ of Merck, its subsidiaries, affiliates or joint ventures or
(iii) providing any other person information about any Merck Employee for the
purpose of recruitment of that employee. For the purposes of this Section 8(e),
a Merck Employee means any person who, at the time of the action, is, or at
anytime in the preceding six (6) months was, employed by Merck, or any of its
subsidiaries, affiliates or joint ventures.
     (f) Non Disclosure. You acknowledge that, in the course of your employment
with the Company, you had access to trade secrets and to confidential and/or
proprietary information owned by the Company. You agree not to disclose such
information to third parties.
     (g) Extension of Time. The period of time during which you are prohibited
from engaging in the activities described in subsections (d) and (e) of this
Section 8 will be extended by the length of time, if any, during which you are
in breach of those subsections.
     (h) Reformation. You agree that if any portion of this Section 8 is
determined to be invalid, such determination will not affect the enforceability
of the remaining portions of Section 8 and this Section 8 will be interpreted as
if the invalid portions had not been inserted. You agree that if such invalidity
is caused by the length of any period of time or the size of any area in this
paragraph, then the period of time or the area, or both, will, without need of
further action by any party, be deemed to be reduced to a period or area that
will cure the invalidity.
9. Remedy. You agree that a violation of any of your agreements contained in
Section 8 will cause immediate and irreparable injury to Merck and it is and
will be impossible to estimate and determine the damage that will be suffered by
Merck in the event of your breach. Separate and apart from any other remedy that
Merck may have, you agree that, in the event that you violate any of your
agreements in Section 8, Merck will be entitled to (a) temporary and permanent
injunctive relief from any such breach by you, your employers, employees,
partners, agents, or other associates or any of them, without the necessity of
proving actual damages, or immediate and irreparable harm, or of posting a bond;
(b) cease and desist from providing you with any further benefits under this
Agreement; and (c) an award of liquidated damages equal to all monies paid to
you or received by you in accordance with Sections 4(a) and 4(b) of this
Agreement; and (d) all associated attorney’s fees and costs.
10. Merck Covenant. Merck agrees to instruct its Executive Officers and the
members of its Board of Directors not to disparage you to third parties.
11. Litigation. In connection with litigation, investigation, inquiry or
proceedings before a court, arbitrator, government or administrative agency or
other tribunal, you may be asked by Merck to testify as a witness or to provide
information concerning matters you were involved in during the course of your
employment with Merck. You agree to cooperate fully with Merck’s counsel by
making yourself reasonably available to such counsel to discuss your information
or to review your testimony reasonably in advance of such litigation or
proceedings, by making yourself available to testify at depositions or trial as
required or requested by Merck. Other than travel expenses and applicable, or
statutorily mandated, witness fees, you agree that you will not be paid in
connection with your testimony, appearance or participation pursuant to this
paragraph in such litigation or proceedings. This paragraph does not affect any
right you may have to indemnification under Merck’s corporate bylaws or
policies, or your eligibility to have Merck advance to you reasonable costs,
disbursements and counsel fees under certain circumstances, in connection with
proceedings related to or arising out of your activities as a Merck employee.
Merck will continue to pay for legal counsel bills incurred by you during the
course of litigation, subject to the terms of our existing arrangement on this
subject.



--------------------------------------------------------------------------------



 



Page 7 of 9

12. No Representation. You acknowledge that no promise, other than the promises
in this Agreement, have been made to you and that in signing this Agreement you
are not relying upon any statement or representation made by or on behalf of the
Released Parties and each or any of them concerning the merits of any Claims or
the nature, amount, extent or duration of any damages relating to any Claims or
the amount of any money, benefits, or compensation due you or claimed by you, or
concerning the Agreement or concerning any other thing or matter.
13. Voluntariness. You agree that you are relying solely upon your own judgment;
that you are over eighteen years of age and are legally competent to sign this
Agreement; that you are signing this Agreement of your free will; that you have
read and understood the Agreement before signing it; and that you are signing
this Agreement in exchange for consideration that you believe is satisfactory
and adequate.
14. Legal Counsel. You acknowledge that you have been informed of your right to
consult with legal counsel, have been encouraged to do so, that you have in fact
engaged legal counsel to represent you with respect to this Agreement and that
counsel has negotiated the terms of this Agreement on your behalf.
15. Complete Agreement. This Agreement constitutes the complete and final
agreement between the parties and supersedes and replaces all prior or
contemporaneous agreements, negotiations, or discussions relating to the subject
matter of this Agreement.
16. Applicable Law. You acknowledge and agree that your employment relationship
with Merck is governed solely and exclusively under the laws of the State of New
Jersey and the United States and that any question as to the scope,
interpretation and effect of this Agreement will be resolved under the
substantive and procedural laws of the State of New Jersey without giving effect
to any conflict of laws provisions.
17. Other Severance Pay. You agree that neither Merck nor any of the Released
Parties owes you severance pay, termination indemnity or other amounts payable
upon a termination of employment in the nature of severance or unemployment
compensation (“Other Severance Pay”) under the laws or regulations of any state
or country. In the event that a court, administrative agency or other such
authority rules that you are owed Other Severance Pay, amounts payable under
Section 3 of this Agreement will be reduced by the amount of such Other
Severance Pay and you agree to be a constructive trustee of such amounts to
carry out the purposes of this Section 17.
18. Severability. All provisions and portions of this Agreement are severable.
If any provision or portion of this Agreement or the application of any
provision or portion of the Agreement will be determined to be invalid or
unenforceable to any extent or for any reason, all other provisions and portions
of this Agreement will remain in full force and effect and will continue to be
enforceable to the fullest and greatest extent permitted by law
19. Initial Execution. Your initial execution of this Agreement will acknowledge
your acceptance of the terms and conditions of this Agreement. By your initial
execution, you acknowledge that

  (a)   Acceptance. You have been given a period of twenty-one (21) days within
which to consider your initial execution of this Agreement. You may accept this
Agreement at any time within this period of time by signing the Agreement and
returning it me.     (b)   Revocability. You have been informed that, upon your
initial execution, this Agreement will not become effective or enforceable until
seven (7) calendar days after such execution.



--------------------------------------------------------------------------------



 



Page 8 of 9



You may revoke your acceptance of this Agreement at any time within that seven
(7) calendar day period by sending written notice to me. Such notice must be
received by me within the seven (7) calendar day period in order to be effective
and, if so received, would void this Agreement for all purposes.
20. Re-execution. Upon the Company’s determination that a Severance Event has
occurred, it will present this Agreement to you for re-execution. You agree that
you must re-execute this Agreement as a condition precedent to your entitlement
to the Severance Benefits set forth in Section 4. By your re-execution of this
Agreement, you acknowledge that:

  (a)   Acceptance. You have been given a period of twenty-one (21) days within
which to consider whether to re-execute this Agreement. You may accept this
Agreement at any time within this period of time by signing the Agreement and
returning it me.     (b)   Revocability. You have been informed that, upon
re-execution, this Agreement as re-executed will not become effective or
enforceable until seven (7) calendar days after such re-execution. You may
revoke your acceptance of this Agreement as re-executed at any time within that
seven (7) calendar day period by sending written notice to me. Such notice must
be received by me within the seven (7) calendar day period in order to be
effective and, if so received, would void this Agreement as re-executed, but
will not affect this Agreement as initially executed.     (c)   Release. Upon
re-execution, the date of such re-execution will be the date on which you sign
this Agreement for the purposes of this Agreement, including without limitation,
for the purposes of the Release set forth in Section 7.

21. Intent to be Bound. You and the Company have entered into this Agreement
with the intent to be legally bound.
[signature page follows]



--------------------------------------------------------------------------------



 



Page 9 of 9

Please indicate your initial acceptance of this Agreement by signing and dating
this letter and returning it to me. A duplicate of this letter, signed by me, is
enclosed for your records.

            Very truly yours,
      /s/ Richard T. Clark       Richard T. Clark      President, CEO
Merck & Co., Inc.     



                 
ACCEPTED:
               
 
               
/s/ David W. Anstice
 
David W. Anstice
      Dated:    December 15, 2006    
 
               
RE-EXECUTED:
               
 
      Dated:        
 
David W. Anstice
         
 
   